Exhibit 10 (xi) 




SUMMARY DESCRIPTION OF THE
2004 COMPANY MANAGEMENT INCENTIVE PROGRAM

I. Introduction



The 2004 Company Management Incentive Program (MIP) was designed to focus on two
key factors that drive improvements in shareholder value:  return on invested
capital (ROIC) and sales growth.


II. Objectives



The MIP is designed to:



 * Encourage decision-making focused on producing a constantly improving rate of
   ROIC and on growing the business rapidly, thus leading to improvements in
   shareholder value.
 * Influence participants to make decisions consistent with shareholders’
   interests.
 * Align management with Company objectives.
 * Attract and retain the talent required to achieve the Company’s objectives.



III. Eligibility



  Positions that participate in this program are those that have significant
impact on the Company. Eligibility for participation in this program is based on
the determination of management. Criteria for inclusion are market practice,
impact of the role on overall Company results and internal practice.
Participation in this program is subject to the Terms and Conditions.



IV. Performance Measures



Shareholder value will improve most dramatically if the Company can achieve two
goals simultaneously:



1.     Produce a constantly improving rate of ROIC, and 

2.     Grow the business rapidly.


  The 2004 MIP will be based on ROIC, sales growth and individual performance.
The payout earned for ROIC will be multiplied by a factor based on sales growth.
A separate amount attributable to individual performance will then be added to
the result. This can be represented algebraically as follows:

 

Total Payout = (ROIC Payout x Sales Growth Multiplier) + Individual Performance




--------------------------------------------------------------------------------




 2

  ROIC is defined as operating earnings divided by net working assets:



ROIC

   =      Operating Earnings     Net Working Assets



The ROIC component will range from 0% to 50% of a participant’s total Target
Incentive.



Sales growth is defined as year-over-year performance:




Sales growth

   =   Total Company Sales, Current Year  - 1       Total Company Sales, Prior
Year



  The sales growth component will not account for a specific portion of a
participant’s total Target Incentive. Instead, it will serve as a multiplier of
the ROIC payout.


  The individual performance component is based on the individual participants’
performance against strategic objectives. Payouts under this portion of the
program would be paid only if the Company achieved an actual ROIC result greater
than 10%.


  The individual performance component will range from 0% to 30% of a
participant’s total Target Incentive.



V.  Target Award Opportunity



Target awards are established for each position based on the competitive market
practice and internal considerations and are stated as a percentage of the
employee’s base salary.


VI.  Determination Of Payment Amounts



The following process is used to determine the payment amount for each
participant.


  Step 1: Determine the performance results for ROIC and the resultant
performance to goal. Compute the appropriate percentage of target award earned.


  Step 2: Determine the performance results for sales growth and the resultant
sales growth multiplier based on these results. Apply the sales growth
multiplier to the ROIC payout.


  Step 3: As long as ROIC is greater than 10%, add the individual performance
component to determine the total percentage payout.


--------------------------------------------------------------------------------

3



  Step 4: Calculate each participant’s incentive amount earned as follows:


  Incentive Amount Earned  =

                       (Annualized Base Salary (as of 12/31)  X  Target Award
%)  X Total % Payout



  Those employees who are eligible to participate for only part of the year will
have their incentive amount adjusted accordingly, based on the eligibility
provisions of the Terms and Conditions.


  Step 5: The Compensation Committee of Management and the Compensation
Committee of the Board must approve final incentive amounts.


  Step 6: Once approved, final incentive amounts are forwarded to the Employee
Systems Manager for payment.

        

 

--------------------------------------------------------------------------------

 

 